Exhibit 10.29

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the "First Amendment") is dated as of this 26th
day of September, 2014, between ULTRATEC, INC., a Wisconsin corporation
("Landlord") and EXACT SCIENCES CORPORATION, a Delaware Corporation ("Tenant").

 

RECITALS

 

Landlord and Tenant acknowledge the following:

 

A.Landlord and Tenant entered into a Lease Agreement dated April 16, 2014 (the
"Lease") for 10,137 square feet of space (the "Original Premises") on the 5th
floor of the Building located at 5801 Research Park Blvd., Madison, WI. 

 

B.Landlord and Tenant have reached agreement on the expansion of the Original
Premises to add the remainder of the 5th floor of the Building (the "Expansion
Area"), and plans for Tenant Improvements to be constructed by Tenant in the
Expansion Area.

 

C.The parties desire to modify certain other provisions of the Lease as set
forth below.

 

AGREEMENTS

 

In consideration of the Recitals and the mutual agreements which follow,
Landlord and Tenant agree as follows:

 

1.Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Lease.

 

2.The effective date of this First Amendment (the "Effective Date") is October
1, 2014.  The provisions of this First Amendment shall take effect on the
Effective Date.

 

3.Section 1.01 of the Lease is deleted in its entirety and restated to read as
follows:

 

Section 1.01.   Leased Premises.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord, on the terms and provisions and subject to the
conditions hereinafter set forth in this Lease, Suite 500, 5801 Research Park
Blvd., Madison, Wisconsin 53719, as shown on the attached floor plan (Exhibit
A), consisting of 22,475 square feet of rentable square feet (21,203 usable
square feet plus a 6% load factor) on the 5th floor of the Building (the “Leased
Premises”).  The building in which the Leased Premises are located (the
"Building") contains approximately 113,500 square feet and is located on the
property described in Exhibit B.  The Building and the property on which

 

 

--------------------------------------------------------------------------------

 

it is located are referred to herein as "Landlord's Property".  Tenant shall
also have a non-exclusive right, subject to the provisions hereof, to use all
appurtenances to the Leased Premises designated by Landlord from time to time
for use in common by other tenants of the Building in accordance with the
provisions of Article V, subject to the rights of Landlord under Section
5.01.  Landlord has determined the rentable area of the Building and the Leased
Premises substantially in accordance with ANSI/BOMA 1996 “Standard Method for
Measuring Floor area in Office Buildings” (the “BOMA Standards”). Landlord
agrees to cap the BOMA load factor at 6%. If at any time Landlord determines,
substantially in accordance with BOMA Standards, that the rentable area of the
Leased Premises or Building differs from the rentable area specified in this
section, Landlord and Tenant will amend this Lease accordingly; provided,
however, that any such amendment will operate prospectively only. Landlord and
Tenant will not make any retroactive adjustments to Base Rent or any other
payments on account of any difference between the rentable area of the Leased
Premises or Building specified in this section and the rentable area of the
Leased Premises or Building as may be determined after the date of this Lease.

 

In the event Landlord elects to expand the Building, Landlord shall have the
option to remove from the Leased Premises the Exit Vestibule depicted on Exhibit
A, consisting of 142 rentable square feet (the “Exit Vestibule”).  Landlord may
exercise this option by written notice (the "Removal Option Notice") to Tenant
given at least thirty (30) days in advance of the removal, provided Landlord
shall be responsible for all costs related to such removal, including but not
limited to the cost of any improvements or alterations required to partition the
Exit Vestibule from the Leased Premises.  The Removal Option Notice shall
specify the date on which the Exit Vestibule shall be removed from the Leased
Premises, at which time Tenant's obligation to pay Base Rent after the removal
shall be adjusted to reflect the removal and thereafter the Exit Vestibule shall
be excluded from the Leased Premises for all purposes under this Lease. 

 

At all times during the Term of the Lease, Landlord shall provide Tenant with
access to the Building and the Leased Premises twenty-four (24) hours a day,
seven (7) days a week.

 

4.Section 1.02 of the Lease is amended by the addition of the following
language: 

 

The term of the Lease for the Expansion Area shall commence on the Effective
Date and shall end on October 31, 2015, unless sooner terminated as herein
provided. 

 

5.Section 1.03 of the Lease is deleted in its entirety and restated to read as
follows: 

 

Section 1.03.  Option to Extend.  Tenant shall have the option to extend the
Initial Term for one (1) additional term of twelve (12) months (the "Extension
Period"), provided that Tenant gives Landlord notice in writing of the exercise
of this option not less than one hundred eighty (180) days prior to the end of
the Initial Term of this Lease, and provided





2

--------------------------------------------------------------------------------

 



further that an Event of Default by Tenant does not exist under this Lease.  In
the event the Lease is extended under this section, all of the terms, covenants
and conditions of this Lease shall continue to apply during the Extension
Period, except that Base Rent shall be adjusted as provided in Section 1.05.

 

6.Subsection 1.05(a) of the Lease is amended by the addition of the following
language: 

 

(a)On the Effective Date, the monthly installments of Base Rent for the Leased
Premises shall increase to Thirty-Three Thousand Seven Hundred Twelve and 50/100
Dollars ($33,712.50).

 

7.The last sentence of Section 2.01 is hereby deleted from the Lease.

 

8.The first paragraph of Section 4.06 of the Lease is deleted in its entirety
and restated to read as follows: 

 

Section 4.06.  Surrender.  On the last day of the Term of this Lease, or upon
the sooner termination thereof, Tenant shall peaceably and quietly surrender the
Leased Premises and all improvements thereon in good order, condition and
repair, reasonable wear and tear, casualty and damage caused by Landlord or
Landlord's agents, employees or contractors excepted.  Alterations, additions,
improvements and fixtures (other than trade fixtures) which may be made or
installed by Tenant upon the Leased Premises shall remain the property of
Landlord and shall remain upon and be surrendered with the Leased Premises as a
part thereof, without disturbance, molestation or injury at the termination of
the Term of this Lease, whether by the lapse of time or otherwise, all without
compensation or credit to Tenant.    At any time prior to surrender of the
Leased Premises the Tenant may remove all trade fixtures, personal property,
equipment, wiring, cabling and signs paid for and installed by Tenant.  Any
property not so removed shall be deemed abandoned and shall become the property
of Landlord; provided, that the Landlord shall have the option to effect said
removals and Tenant shall pay Landlord, on demand, the cost thereof, with
interest at the rate of ten (10%) percent per annum from the date of such demand
by Landlord, or the prime interest rate established by the U.S. Bank, N.A.,
Madison, Wisconsin, or its successors or assigns, whichever is higher.

 

9.All references in the Lease to the Communications Room are deleted effective
as of the Effective Date.  

 

10.Final Plans for the Tenant's Improvements to the Expansion Area are described
on Exhibit C attached hereto and have been approved by Landlord and Tenant.

 

11.Except as amended by this First Amendment, all other terms and conditions of
the Lease shall remain in full force and effect and are not modified by this
First Amendment.

 

[Signature Page Follows]



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the day, month and year first above written.

 

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:  ULTRATEC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Susan L. Engelke

 

 

 

 

 

Susan L. Engelke, Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:  EXACT SCIENCES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ William Megan

 

 

 

 

Name:

William Megan

 

 

 

 

Title:

SVP Finance

 



4

--------------------------------------------------------------------------------